DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-12 are pending and currently under consideration for patentability.    
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19 172 060.6, filed on April 30th, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/29/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “elastication means” in claim 1, “means of at least one inkjet print head’ in claim 10, and “connected by means” in claim 11. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gabrielii (US PGPUB 2011/0313388 A1) in view of Morimoto (US PGPUB 2016/0184145 A1).
Regarding Claim 1, Gabrielii teaches a  hygiene product (absorbent article, 1) in underpants form comprising (abstract) (figure 1): a front part (front portion, 3) and a rear part (back portion, 4) as well as a crotch region (crotch portion, 5) connecting the front part (3) to the rear part (4)(figure 1), the front part (3) and rear part (4) defining a hip opening at the upper edge (elastic waistband, 9) and the front part (3)(paragraph 0038)(figure 1), rear part (4) and crotch region (5) defining leg openings at two lateral edges (paragraph 0038)(figure 1), an absorbent core (absorbent core, 6) (paragraph 0036) being arranged in the crotch region (5) and the front part (3) and rear part (4) comprising elastication means (elastic waist band, 9) that extend in parallel with the upper edge (figure 1) and that cause the upper edge to bunch up when slack, wherein a label (tag, 12) is arranged in the region of the elastication means (9)(figure 1) on at least one side of the rear part and/or front part (rear part, 4), which label (12) is only connected at the two lateral edges thereof (figure 1) (paragraph 0055), which extend perpendicularly to the upper edge , to the rear part and/or front part (figure 1), the label lying flat against the side of the rear part and/or front part in the tightened state thereof.
Gabrielli fails to explicitly teach wherein the upper edge bunches up when slack due to the elastic. Morimoto teaches an absorbent article containing an elastic belt (abstract) wherein the upper edge (waste edge, 88) bunches up (figure 1) when slack due to the elastic (waste elastic bodies, 96) (figure 1 and 2) (paragraph 0031: elasticity in the front and/or back area may cause bunching). 	
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the elastic waist band of Gabrielli so that when there is slack, the belt bunches similar to that disclosed by Morimoto in order to provide good fit and prevent sagging of the entire article, as well as provide a waist band appearance around the waist opening (motivated by Morimoto, paragraph 0036).
Regarding Claim 2, Gabrielii in view of Morimoto teaches the hygiene product according to claim 1. Gabrielii further teaches wherein the label (12) is arranged on the inside of the rear part (4)(figure 1).
Regarding Claim 3, Gabrielii in view of Morimoto teaches the hygiene product according to claim 1. Gabrielii further teaches wherein the label (12) is arranged on one side (inside) of the rear part (4)(figure 1).
Regarding Claim 4, Gabrielii in view of Morimoto teaches the hygiene product according to claim 1. Gabrielii further teaches wherein the label (12) is arranged below an elastic hip band (9) arranged in the upper edge region of the rear part(4) (figure 1).
Regarding Claim 5, Gabrielii in view of Morimoto teaches the hygiene product according to claim 1. Gabrielii further teaches wherein the label (12) is manufactured from a textile material (paragraph 0063) .
Regarding Claim 6, Gabrielii in view of Morimoto teaches the hygiene product according to claim 5. Gabrielii further teaches the label (12) is manufactured from a nonwoven fabric (paragraph 0063) .
Regarding Claim 8, Gabrielii in view of Morimoto teaches the hygiene product according to claim 1. Gabrielii further teaches hygiene product according to claim 1, wherein the label is printed (paragraph 0053).
Regarding Claim 9, Gabrielii in view of Morimoto teaches the hygiene product according to claim 8. Gabrielii and Morimoto fail to explicitly teach wherein the label is printed with one color or a plurality of colors. It would have been an obvious matter of design choice to use a plurality of colors on the label since such a modification would have involved a mere change in aesthetic design.  A change in aesthetic design is generally recognized as being within the level of ordinary skill in the art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  In addition, multiple colors would help differentiate on the tag if size, directions for use, brand, logo (paragraph 0053), and other categories are on the label to differentiate. 
Regarding Claim 12, Gabrielii in view of Morimoto teaches the hygiene product according to claim 1. Gabrielii further teaches wherein the label (12) comprises one or more of the following markings: size, directions for use, brand, logo or other image (paragraph 0053).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabrielii (US PGPUB 2011/0313388 A1) in view of Morimoto (US PGPUB 2016/0184145 A1) as applied to claim 1 above, and further view of Strannemalm (US PGPUB 2007/0250023 A1).
Regarding Claim 7, Gabrielii in view of Morimoto teaches the hygiene product according to claim 1. Gabrielii and Morimoto fails to teach that the label is elastic material and that the label lies flat.  Strannemalm teaches an absorbent article for disposable use (abstract) such that: the label (label, 119) is manufactured from an elastic material (Paragraph 0094) label 119 is elongated together with the waist elastic 125) that is applied stretched to the tightened rear part and/or front part such that it lies flat against the side of the rear part and/or front part in the bunched-up state thereof (figure 1c). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the label of Gabrielii in view of Morimoto to include elastic material similar to that disclosed by Strannemalm so that the label can be elongated along with the elastic waist (As motivated by Strannemalm in paragraph 0094).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabrielii (US PGPUB 2011/0313388 A1) in view of Morimoto (US PGPUB 2016/0184145 A1) as applied to claim 8 above, and further view of O’Donnell (US PGPUB 2017/0259972 A1).
Regarding Claim 10, Gabrielii in view of Morimoto teaches the hygiene product according to claim 8. Gabrielii and Morimoto fail to explicitly teach wherein the label is printed by means of at least one inkjet print head.  O’Donnell teaches a way to improve displaying graphics, such as images and branding (abstract) that can be used on absorbent articles ( paragraph 0106) wherein the label is printed by means of at least one inkjet print head (paragraph 0084).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the label of Gabrielii  in view of Morimoto so that it is printed by means of at least one inkjet similar to that disclosed by O’Donnell in order to impart a smooth outer surface or a rough/textured outer surface to an of the raised areas and/or raised reinforcing lines described herein (as motivated by O’Donnell, paragraph 0084).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabrielii (US PGPUB 2011/0313388 A1) in view of Morimoto (US PGPUB 2016/0184145 A1) as applied to claim 8 above, and further view of Stafeil (US PGPUB 2015/0017868 A1).
Regarding Claim 11, Gabrielii in view of Morimoto teaches the hygiene product according to claim 1. Gabrielii and Morimoto fail to explicitly teach wherein the label is connected at the lateral edges  to the rear part and/or front part by means of ultrasound or holt-melt adhesive.  Stafeil teaches a hot melt adhesive (abstract) that can be used for labeling (paragraph 0066) various products such as diapers and sanitary pads (paragraph 0007). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the label that is connected at the lateral edges to the rear part of Gabrielii in view of Morimoto so that the label is attached by means of hot melt adhesive similar to that disclosed by Stafeil because of superior hot tack, adhesion characteristics, resistance to blocking and/or cold flow, and fast set speed over traditional EVA, APAO and SBC adhesives (as motivated by Stafeil (paragraph 0007).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US-20190374406-A1, US-20170172815-A1, US-20060241561-A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ANDREW J MENSH/Primary Examiner, Art Unit 3781